PER CURIAM.
The testimony shows" that the plaintiff, who was a police officer, while standing at a street crossing regulating traffic on the streets, and in such a position that he could not see the defendant’s driver, was knocked down and run over in broad daylight; that the driver of the defendant’s horses had ample room to pass plaintiff without striking him; and that there was nothing to obscure the vision of the driver. The driver was not called on the trial. We are of the opinion that the plaintiff showed that he was free from contributory negligence and that the injuries that he received were caused through the negligence of the defendant’s driver. Judgment appealed from is reversed, and a new trial ordered, with costs to the appellant to abide the event.